Citation Nr: 0818691	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder with degenerative joint disease (DJD), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for recurrent 
dislocation of the left shoulder with DJD.

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
Waco, Texas. A transcript of that hearing is of record and 
associated with the claims folder.

This matter was previously before the Board in an October 
2007 remand for additional development. Such development has 
been completed and the case is ready for appellate review. 

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900 (c).


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
severe pain that results in a limitation of motion of 25 
degrees between the left side and left shoulder level. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for a left shoulder 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71(a) Diagonostic Codes 5010, 5200-5202 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran contends that recurrent dislocation of the left 
shoulder with DJD is more severe than the current evaluation 
reflects. The medical evidence of record shows that the 
veteran's left shoulder disability approximates finding to 
warrant a 30 percent rating, and the claim will be granted. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

Diagnostic Code 5201 provides evaluations for limitation of 
function of the shoulder and arm. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, a 30 percent evaluation is warranted 
for limitation of arm motion of the minor extremity when the 
limitation of motion is 25 degrees from the side. The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran served honorably during World War II and injured 
his left shoulder during active military service. He has been 
in receipt of a 20 percent rating for his service connected 
left shoulder disability since October 1947. The left arm is 
the veteran's minor extremity. 

The veteran underwent two current VA examinations. The first 
VA examination report, dated April 2006, was deemed 
inadequate in an October 2007 Board remand. The Board found 
that April 2006 VA examination report did not address 
additional limitation of motion upon flare-up or pain upon 
use in accordance with DeLuca requirements. DeLuca v. Brown, 
8 Vet. App. 202 (1995). The second VA examination report, 
dated January 2008, addressed the veteran's loss of use in 
his left arm upon flare-up in accordance with DeLuca 
requirements. Id. 

The first VA examination report, dated April 2006, shows that 
the veteran reported severe stiffness and pain in his left 
shoulder. The veteran reported that he did not have any 
subsequent surgery or injury, episodes of dislocation or 
recurrent subluxation, nor any inflammatory arthritis. Since 
he is right hand dominant, the veteran reported that he used 
his right hand to perform most daily activities. Upon 
physical examination, the left shoulder was found to be 
tender and his range of motion was found to be limited to 45 
degrees with pain. Any rotatory type of movement was noted to 
cause dislocation. He was diagnosed with severe degenerative 
joint disease of the left shoulder based on review of prior 
X-rays. The examiner failed to address any additional 
limitation of motion due to pain or repetitive use.  

The second VA examination report, dated January 2008, 
reflects that the veteran complained of chronic left shoulder 
pain. The veteran also reported flare-ups lasting three to 
four hours that manifest as increased pain and decreased 
endurance. The flare-ups occur anytime he attempts any load 
bearing activities or attempts to raise his arm above 45 
degrees. Upon physical examination, the veteran was found to 
have the following ranges of motion:

Left Shoulder

Type of Motion
Veteran (in 
degrees)
Normal (in degrees)
Flexion 
70 with pain at 45
180
Abduction
70 with pain at 30
180
External Rotation 
45 with pain at 30
90
Internal Rotation 
45 with pain at 30
90

However, the examiner noted that there is additional 
limitation in the range of motion during flare-ups caused by 
repetitive use. During flare-ups, the veteran reported that 
he could not use his left arm at all for several hours due to 
severe pain. 

The veteran did not have any ankylosis in his shoulder. X-
rays revealed severe degenerative arthritis. The examiner 
diagnosed severe degenerative arthritis of the left shoulder 
and recurrent remote dislocations. 

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the competent medical evidence 
shows that the veteran has a left shoulder limitation of 
motion of less than 25 degrees from his side. The veteran has 
experienced problems with his left shoulder for decades. The 
January 2008 VA examination report reflects that, after 
consideration of additional functional limitation due to 
pain, the veteran effectively does not have use of left arm 
upon repetitive motion. DeLuca, supra. Non-use of the 
veteran's left arm upon repetitive motion is tantamount to 
finding that his range of motion in his left shoulder is less 
than 25 degrees from his side. Thus, the claim will be 
granted for a 30 percent rating under Diagnostic Code 5201.  
 

ORDER

A rating of 30 percent is granted subject to the statutes and 
payments governing the payment of monetary awards.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


